DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claim/Remarks
Claims 1-20 are pending.  
Specification Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specifically, the title is towards a sample analyzer while the claims are towards a method for driving pipette arms for liquid handling.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear how the contact in step (C) is determined without clarification.  The examiner believes that essential structure to perform the claimed function of determining when contact occurs (ex: sensor to detect liquid contact) has been omitted from the claims. Perhaps applicants should include the limitations from claim 6 as it is unclear how this function can occur without the sensor.
Claims 2-14 are rejected based on further claim dependency.
As to claim 11, “a sample”, “a sample container” and “a vertical movement” have all been previously recited and it is unclear if applicants are referring to new features, or if applicants are intending to refer to the previously recited features.  
As to claim 12, “a sample” (line 4), “a liquid” (line 7-8) and “a vertical movement” (line 11) have all been previously recited and it is unclear if applicants are referring to new features, or if applicants are intending to refer to the previously recited features.  
In regards to claim 14, it is unclear what a hole is.  What is a hole and how can a pipette collide with a hole?  A hole in what?  Where is the hole, and how is it formed?
Regarding claim 15, it is unclear how the contact in step (C) is determined without clarification.  The examiner believes that essential structure to perform the claimed function of determining when contact occurs (ex: sensor to detect liquid contact) has been omitted from the claims.
Regarding claim 16, it is unclear how the contact in step (C) is determined without clarification.  The examiner believes that essential structure to perform the claimed function of determining when contact occurs (ex: sensor to detect liquid contact) has been omitted from the claims.
As to claim 16, “a disposable cuvette” (line 10-11), and “a predetermined amount of liquid” (line 11) have all been previously recited and it is unclear if applicants are referring to new features, or if applicants are intending to refer to the previously recited features.  
Claims 17-20 are rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4, 6, 8, 11-12, 15-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mori et al (Translation of JP 2010236967A published 10/21/10; hereinafter “Mori”; already of record).
As to claim 1, Mori teaches a computer-implemented method executable on a processor of an analyzer comprising a plurality of motor-driven arms supporting pipettes for handling liquid (Mori teaches an automated analyzer controlled by a computer; [1, 17, 19]. Mori teaches first pipette 110 and second pipette 1/3; Fig. 1), the method comprising: 
 (A) causing a first pipette supported by a first arm to supply a disposable cuvette with a predetermined amount of liquid (Mori teaches probe 110 supplying a known amount of liquid/water to cuvette 5; [33-47]); 
(B) causing a second arm to move horizontally such that a second pipette supported by the second arm is placed above the disposable cuvette; (C) causing the second arm to move vertically, with counting pulse signals applied to a motor connected to the second arm, until a tip end of the second pipette is lowered to contact with a surface of the liquid in the disposable cuvette (Mori teaches lowering pipette 1/3 from a home position and into cuvette 5 by counting pulse signals; [33-47]. Because Mori teaches that probe 110 and 1/3 each move above the cuvette 5 in figure 1, then after probe 110 supplies the fluid, then probe 1/3 must move horizontally over the cuvette prior to moving downwards; [15]); and 

wherein the processor is configured to use the number of pulse signals stored in the memory to control a vertical movement of the second pipette with respect to a sample container accommodating a sample to be aspirated by the second pipette during a sample analysis operation (Mori teaches the controller executing processes including setting a value of the home position, the calculated liquid height value based on the predetermined amount of liquid, and the distance to the reaction vessel bottom.  Mori further teaches that it uses the calculated height values in order to precisely control the movement of probe #3 during analysis; [13-23, 33-47]).
As to claim 2, Mori teaches the method of claim 1, wherein the steps (A) to (D) are automatically carried out, following a startup of the analyzer, by executing a programmed sequence on the processor (Mori teaches the steps above in claim 1 in a sequential manner which are performed in an automated analyzer while operating and after startup; see citations for claim 1 above and [45]).
As to claim 4, Mori teaches the method of claim 1, wherein the processor is configured to use the number of pulse signals to define a lower limit of the vertical movement of the second pipette (Mori teaches that the bottom of the vessel can be determined, which would be a lower limit; [22-24, 30, 32, 37-40, 43-46]). 
As to claim 6, Mori teaches the method of claim 1, wherein the second pipette is connected to a sensor provided to detect a contact of the second pipette with the surface of the liquid (Mori; [9,18, 37, 33-46]). 
As to claim 8, Mori teaches the method of claim 1, wherein the processor is further configured to carry out a replacement operation comprising causing the second arm to position the second pipette at a replacement position where the second pipette is able to be accessed by a user and replaced with a new one (Mori teaches the execution of a tube/probe replacement process where the probe would be replaced at a replacement position; [45]). 
As to claim 11, Mori teaches the method of claim 1, wherein the second pipette is used to aspirate a sample in a sample container and the processor is configured to use the number of pulse signals stored in the memory to control a vertical movement of the second pipette during a sample aspiration (Mori teaches that the second pipette counts pulse signals to control vertical movement; [13-23, 33-47]). 
As to claim 12, Mori teaches the method of claim 1, wherein the processor is configured to carry out a sequence of sample aspiration including: causing the second arm to move horizontally such that the second pipette supported by the second arm is placed above a sample container; causing the second arm to move vertically such that the second pipette enters the sample container; detecting a contact of the tip end of the second pipette with a surface of a liquid in the sample container; causing the second arm to move further below beyond the surface; and causing the second pipette to aspirate an amount of liquid, wherein a vertical movement of the second pipette is controlled by the processor not to exceed a lower limit defined based on the number of pulse signals stored in the memory (Mori teaches lowering pipette 1/3 from a home position and into cuvette 5 by counting pulse signals, where the pipette is lowered to a specific depth below the liquid surface and above the lower limit of the container bottom; [33-47]. Because Mori teaches that probe 110 and 1/3 each move above the cuvette 5 in figure 1, then after probe 110 supplies the fluid, then probe 1/3 must move horizontally over the cuvette prior to moving downwards; [15]. Mori teaches that the bottom of the vessel can be determined, which would be a lower limit; [22-24, 30, 32, 37-40, 43-46]).
As to claim 15, Mori teaches a computer-implemented method executable on a processor of an analyzer comprising a plurality of motor-driven arms supporting pipettes for handling liquid (Mori teaches an automated analyzer controlled by a computer; [1, 17, 19]. Mori teaches first pipette 110 and second pipette 1/3; Fig. 1), the method comprising: 

(B) causing a second arm to move horizontally such that a second pipette supported by the second arm is placed above the disposable cuvette; (C) causing the second arm to move vertically, with counting pulse signals applied to a motor connected to the second arm, until a tip end of the second pipette is lowered to contact with a surface of the liquid in the disposable cuvette (Mori teaches lowering pipette 1/3 from a home position and into cuvette 5 by counting pulse signals; [33-47]. Because Mori teaches that probe 110 and 1/3 each move above the cuvette 5 in figure 1, then after probe 110 supplies the fluid, then probe 1/3 must move horizontally over the cuvette prior to moving downwards; [15]); and 
(D) storing in a memory of the analyzer a number of pulse signals applied to the motor (Mori; [34-35]);




wherein the steps (A) to (D) are automatically carried out, following a startup of the analyzer, by executing a programmed sequence on the processor, and the processor is configured to use the number of pulse signals stored in the memory to control a vertical movement of the second pipette with respect to a sample container accommodating a sample to be aspirated by the second pipette during a sample analysis operation (Mori teaches the controller executing processes including setting a value of the home position, the calculated liquid height value based on the predetermined amount of liquid, and the distance to the reaction vessel bottom.  Mori further teaches that it uses the calculated height values in order to precisely control the movement of probe #3 during analysis; [13-23, 33-47]. The steps A-D of Mori would be carried out sequentially after startup; [45]). 
As to claim 16, Mori teaches a sample analyzer comprising a plurality of motor-driven arms supporting pipettes for handling liquid (Mori teaches an automated analyzer controlled by a computer; [1, 17, 19]; Fig. 1), comprising: 

a second arm supporting a second pipette that is configured to aspirate a sample in a sample container, wherein the second arm is connected to motors so as to be movable horizontally and vertically in response to an actuation of the motors (Mori teaches second pipette 1/3 rotationally movable and vertically movable by motors; [15, 17, 33-47]); and 
a processor, coupled to a memory (Mori teaches a computer control; [17]), programmed to carry out: 
(A) causing the first pipette supported by the first arm to supply a disposable cuvette with a predetermined amount of liquid (Mori teaches probe 110 supplying a known amount of liquid/water to cuvette 5; [33-47]); 
(B) causing the second arm to move horizontally such that the second pipette supported by the second arm is placed above the disposable cuvette; (C) causing the second arm to move vertically, with counting pulse signals applied to at least one of the motors connected to the second arm, until a tip end of the second pipette is lowered to contact with a surface of the liquid in the disposable cuvette (Mori teaches lowering pipette 1/3 from a home position and into cuvette 5 by counting pulse signals; [33-47]. Because Mori teaches that probe 110 and 1/3 each move above the cuvette 5 in figure 1, then after probe 110 supplies the fluid, then probe 1/3 must move horizontally over the cuvette prior to moving downwards; [15]); and 
(D) storing in the memory a number of pulse signals applied to the at least one of the motors (Mori; [34-35]); 
wherein the processor is programmed to use the number of pulse signals stored in the memory to control a vertical movement of the second pipette with respect to a sample container accommodating a sample to be aspirated by the second pipette during a sample analysis operation (Mori teaches the controller executing processes including setting a value of the home 
As to claim 17, Mori teaches the sample analyzer of claim 16, wherein the steps (A) to (D) are automatically carried out, following a startup of the analyzer, by executing a programmed sequence on the processor (Mori teaches the steps above in claim 1 in a sequential manner which are performed in an automated analyzer while operating and after startup; see citations for claim 1 above and [45]).
As to claim 18, Mori teaches the sample analyzer of claim 16, wherein the disposable cuvette is discarded upon completion of the step (D) (This limitation is related to intended use, and does not further define the structure of the analyzer as the cuvette is capable of being discarded after step D).
As to claim 19, Mori teaches the sample analyzer of claim 16, wherein the processor is configured to use the number of pulse signals to define a lower limit of the vertical movement of the second pipette  (Mori teaches that the bottom of the vessel can be determined, which would be a lower limit; [22-24, 30, 32, 37-40, 43-46]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 7, 9-10, 13-14, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori in view of Katsumi et al (US 20120045366; hereinafter “Katsumi”; already of record).
As to claim 3, Mori teaches the method of claim 1, with the cuvette in step (D).
Mori does not specifically teach that the disposable cuvette is discarded upon completion of the step (D).  However, Katsumi teaches the analogous art of a sample analyzing method with a controller that controls the analyzer to handles liquid (Katsumi; Fig. 2 [43]) where the disposable cuvette is discarded (Katsumi; [42]).  It would have been obvious to one of ordinary skill in the art to modify the analyzing method which uses a cuvette for pipetting processes of Mori to discard the cuvette after use as in Katsumi because Katsumi teaches that is well known to dispose of cuvettes after use (Katsumi; [42]).  Further, this would provide the advantage of an automated device which would continuously operate to provide and dispose of reaction vessels/cuvettes without user intervention, thereby improving efficiency and reducing the need for a user to be continuously present.  Also, the ability to provide disposable cuvettes and dispose of contaminated or damaged cuvettes would provide the advantage of ensuring that the damaged/contaminated cuvettes and used cuvettes, which can cause problems during analysis, are no longer used.
As to claim 5, Mori teaches the method of claim 1, with the second pipette (see above).
Mori does not specifically teach that the pipette is a replaceable metal piercing tube. However, Katsumi teaches the analogous art of a pipette in an analyzer where the pipette is a replaceable metal piercing tube (Katsumi teaches a metal piercing tube, and the examiner maintains that any part of the analyzer is replaceable; [50] Fig. 1-2). It would have been obvious 
As to claim 7, Mori teaches the method of claim 6, with the second pipette, and the sensor is a capacitance sensor (Mori; [9,18, 37, 33-46]).
Mori does not specifically teach that the pipette is a replaceable metal piercing tube. However, Katsumi teaches the analogous art of a pipette in an analyzer where the pipette is a replaceable metal piercing tube (Katsumi teaches a metal piercing tube, and the examiner maintains that any part of the analyzer is replaceable; [50] Fig. 1-2). It would have been obvious to one of ordinary skill in the art to have modified the pipette of Mori to be metal as in Katsumi because Katsumi teaches that using metal for pipettes enables the sample container cap to be pierced in order to access a sample in a sealed sample tube (Katsumi; [50]).
As to claims 9-10, Mori teaches the method of claim 1, the second pipette of an automated analyzer with a computer (see claim 1 above)>
Mori does not specifically teach that the second pipette is connected to a sensor provided to detect a collision of the tip end of the second pipette and the analyzer is configured to interrupt the step (C) in response to a detection of a collision, and wherein the processor is configured to cause a display of the analyzer to show an error message in response to a detection of a collision.  However, Katsumi teaches the analogous art of a sample analyzing method with a pipette (Katsumi; Fig. 2), and the pipette is connected to a sensor provided to detect a collision of the tip end of the second pipette and the analyzer is configured to interrupt processes in response to a detection of a collision, and wherein the processor is configured to cause a display of the analyzer to show an error message in response to a detection of a collision (Katsumi teaches a crash sensor which stops operation upon detection of a collision, and also displays errors after detecting collision; [7, 28, 53, 64-70, 85-90, ]). It would have been obvious to one of ordinary skill in the art to have modified the lowering process of Mori to have 
As to claim 13, Mori teaches the method of claim 12, with the tip of the second pipette.
Mori does not specifically teach that the tip end of the second pipette is formed sharp so as to penetrate a cap of the sample container. However, Katsumi teaches the analogous art of a pipette in an analyzer where the pipette is sharp to penetrate a cap on a sample container (Katsumi teaches a piercing pipette; [50] Fig. 1-2). It would have been obvious to one of ordinary skill in the art to have modified the pipette of Mori to be sharp to pierce a container cap as in Katsumi because Katsumi teaches that using pipettes to pierce container caps enables the advantage of pipetting access to a sample in a sealed sample tube (Katsumi; [50]).
As to claim 14, Mori teaches the method of claim 1 with the second pipette with motorized movement in the horizontal direction (Mori; [15]).
Mori does not specifically teach checking a horizontal position of the second pipette by causing the second arm and the second pipette to be lowered until the second pipette is inserted in a hole without collision.  However, Katsumi teaches the analogous art of a sample analyzing method with a pipette (Katsumi; Fig. 2), and checking a horizontal position of the second pipette by causing the second arm and the second pipette to be lowered until the second pipette is inserted in a hole without collision (Katsumi teaches an insertion part/path with a hole; #48/48a Fig. 5,16. Katsumi teaches that when in the hole, the aspiration tube is moved in the up-down direction; [85, 90, 118]. Katsumi teaches that if the aspiration tube is not in the hole, then up-down movement is stopped [84] and further if the aspiration tube is in the hole, that the up-down movement proceeds; [85].  Specifically, Katsumi teaches that once the pipette is in the hole, the crash sensor is turned off, and then the pipette is allowed to be lowered while it is still in the hole; [84-85, 90, 118]).  One of ordinary skill in the art at the time of the invention 
As to claim 18, although Mori teaches the sample analyzer of claim 16, with the cuvette in step (D), Mori does not teach disposing of the cuvette (although Mori would be capable of this). Therefore, if Mori is deemed to require that the disposable cuvette is discarded upon completion of the step (D), then Katsumi teaches the analogous art of a sample analyzing method with a controller that controls the analyzer to handles liquid (Katsumi; Fig. 2 [43]) where the disposable cuvette is discarded (Katsumi; [42]).  It would have been obvious to one of ordinary skill in the art to modify the analyzing method which uses a cuvette for pipetting processes of Mori to discard the cuvette after use as in Katsumi because Katsumi teaches that is well known to dispose of cuvettes after use (Katsumi; [42]).  Further, this would provide the advantage of an automated device which would continuously operate to provide and dispose of reaction vessels/cuvettes without user intervention, thereby improving efficiency and reducing the need for a user to be continuously present.  Also, the ability to provide disposable cuvettes and dispose of contaminated or damaged cuvettes would provide the advantage of ensuring that the damaged/contaminated cuvettes and used cuvettes, which can cause problems during analysis, are no longer used.
As to claim 20, Mori teaches the sample analyzer of claim 16, with the second pipette (see above).
Mori does not specifically teach that the pipette is a replaceable metal piercing tube. However, Katsumi teaches the analogous art of a pipette in an analyzer where the pipette is a .
Claim 8 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori alone or in view of Inomata et al (US 20120253693; hereinafter “Inomata”; already of record).
As to claim 8, Mori teaches the method of claim 1, wherein the processor is further configured to carry out a replacement operation comprising causing the second arm to position the second pipette at a replacement position where the second pipette is able to be accessed by a user and replaced with a new one (Mori teaches the execution of a tube/probe replacement process where the probe would be replaced at a replacement position; [45]). 
If it is deemed that Mori does not teach the processor is further configured to carry out a replacement operation comprising causing the second arm to position the second pipette at a replacement position where the second pipette is able to be accessed by a user and replaced with a new one, then Inomata teaches a method for position adjustment of a piercer of an analyzer comprising a tube for supplying liquid to a liquid container, comprising: receiving an instruction to replace a piercer which is a tube member and is used to aspirate a sample; moving the piercer to a piercer replacement position to replace the piercer with a replacement piercer (Inomata teaches an analyzer in figures 1-3, 9. Inomata teaches that the pipette piercer tube is replaced by receiving input instructions and then moving the pipette to a location where a user replaces the pipette; [86-88]). It would have been obvious to one of ordinary skill in the art to have modified the pipetting method of Mori to move the pipette to a location for replacement as in Inomata because Inomata teaches that when the pipette needs to be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798